Title: From John Adams to Josiah Bartlett, 22 June 1798
From: Adams, John
To: Bartlett, Josiah



Philadelphia June 22d 1798

As I never had the honor to be one of your ancient Fraternity, I feel my Self under, the greater Obligations to you for this respectfull and affectionate Address. Many of my best Friends have been Masons; and two of them Grand Masters of Lodges, my professional Patron the learned Gridley, and my intimate Friend your immortal patriot and Hero Warren, whose Life and Death were Lessons and Examples of Patriotism and Philanthropy: were Grand Masters of Lodges.
Yet So it has happened that I never had the Felicity to be initiated. I have neverthe less, ever Such Examples as these and a greater still in my venerable Predecessor would have been Sufficient to induce me to hold the Institution and Fraternity in Esteem and honor, as favourable to the Support of civil Authority, if I had not known their Love of the Fine Arts, their delight in Hospitality and devotion to Humanity.
Your indulgent opinion of me and my Conduct deserves my Thanks, and your benevolent Wishes for the fortunate termination of my public Labours, have my Sincere Thanks.
This public Engagement of your utmost Exertions in the Cause of your Country, and the offer of your Services to protect the fair Inheritance of your Ancestors are Proofs that you are not chargeable, with those Views designs the imputation of which, in other Parts of the World has embarrassed the public Mind with respect to the real Views of your Society.

John Adams